Citation Nr: 0416073	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence to reopen a claim for 
secondary service connection for a left eye disability has 
been received. 

3.  Whether new and material evidence to reopen a claim for 
secondary service connection for left ear hearing loss has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for an acquired psychiatric disorder, a left eye disability, 
and left ear hearing loss, each as secondary to service-
connected paresthesia of the left side of the tongue with 
left facial area hypesthesia.  A Notice of Disagreement (NOD) 
was received in June 2003, and a Statement of the Case (SOC) 
was issued in July 2003.  A Substantive Appeal was received 
subsequently in July 2003. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  An acquired psychiatric disorder was first manifested 
many years post service, and there is no competent medical 
evidence linking the disorder to the veteran's military 
service or to his service-connected paresthesia of the left 
side of the tongue with left facial area hypesthesia.  

3.  Service connection for a left eye disability was denied 
by rating action of January 1983.  The veteran was notified 
of the denial in February 1983, but he did not appeal.

4.  Additional evidence received since the January 1983 
rating action is cumulative and redundant of evidence 
previously of record, and it neither relates to an 
unestablished fact necessary to substantiate the claim for 
secondary service connection, nor raises a reasonable 
possibility of substantiating the claim.

5.  In March 1999, the RO declined to reopen the issue of 
entitlement to service connection for left ear hearing loss.  
The veteran did not perfect an appeal.

6.  Evidence received subsequent to the March 1999 rating 
action is not cumulative or redundant of evidence previously 
of record; it relates to an unestablished fact necessary to 
substantiate the claim for secondary service connection for 
left ear hearing loss; and it raises a reasonable possibility 
of substantiating the claim.
  
7.  According to competent, probative VA medical opinion, 
there is no likely relationship between the veteran's left 
ear hearing loss and his service-connected paresthesia of the 
left side of the tongue with left facial area hypesthesia.


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2003).  

2.  The evidence received since a January 1983 rating action 
denying secondary service connection for a left eye 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  The March 1999 rating action declining to reopen the 
issue of entitlement to service connection for left ear 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

4.  Since March 1999, new and material evidence has been 
received to reopen the claim of entitlement to secondary 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

5.  The criteria for secondary service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for secondary service connection has 
been accomplished.

In February 2002, and January and April 2003 RO letters, the 
May 2003 rating action, the July 2003 SOC, and the August 
2003 RO letter, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit information 
and evidence.  

Additionally, the April 2003 RO letter and July 2003 SOC, the 
veteran was variously informed of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information about such records so that VA could request them 
from the person or agency that had them.  In addition, the 
latter two documents specifically informed the appellant of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing the VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  Accordingly, the Board finds that the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence will be retrieved by the VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the April 2003 RO letter's specific notification to 
the veteran of his right to submit private medical records 
that would support his claims, the Board finds without merit 
the representative's December 2003 argument that the veteran 
had not been informed that he may submit medical evidence 
from private doctors to address the appeal issues.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

Pelegrini also held, however, that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or 
substantially-complete application for VA benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 
2002) (providing that, in making determinations under that 
statute, the Court shall take due account of the rule of 
prejudicial error.).  

In the case now before the Board, documents meeting the 
VCAA's notice requirements was provided both before and after 
the May 2003 rating action on appeal.  As indicated above, in 
April 2003 the RO sent the veteran a letter specifically 
notifying him of the VCAA's requirements and explaining what 
was needed to substantiate the claims for secondary service 
connection.  This letter was properly sent to the veteran 
subsequent to his June 2002 claims for secondary service 
connection, and prior to the May 2003 rating action that 
denied them.  In April and June 2002 and January 2003, the RO 
requested Y. Fadl, M.D., M. Bankaci, M.D., and V. Ragoor, 
M.D., respectively, to furnish copies of their records of 
treatment of the veteran, submitting also medical releases 
signed by the veteran.  As a result of the RO's development, 
all three physicians' records were associated with the claims 
file and considered in evaluating the veteran's appeal.  

In July 2002, the RO requested copies of any VA records of 
treatment and evaluation for hearing loss in 1982 and 1983.  
The VA medical facility responded in August 2002 that, after 
an extensive search, no records were available.  The RO 
notified the veteran that VA examinations would be scheduled, 
and they were conducted in April and May 2003.  The reports 
of those examinations are of record.  A SOC reflecting 
consideration of the latter medical records was issued in 
July 2003, several months after the appellant was notified of 
the rating action on appeal; he and his representative were 
then afforded an opportunity to respond, and they responded 
with additional argument in the July 2003 Substantive Appeal, 
VA Form 646 dated in August 2003, and the December 2003 Brief 
on Appeal.  

In January 2004, the veteran submitted copies of records of 
his treatment at the Latrobe Area Hospital Mental Health 
Center (LAH/MHC) in October and November 2003 directly to the 
Board, together with the veteran's signed waiver of his right 
to have the RO initially consider this evidence.  Hence, the 
Board finds that VA has fulfilled the VCAA notice 
requirements both prior to and after the RO's initial 
adjudication of the claims for secondary service connection.  

The Board also finds that all necessary development as to 
those claims has been accomplished.  The RO has made 
comprehensive efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, as documented 
in the RO letters and the July 2003 SOC.  As noted above, the 
RO obtained many records from several private medical 
providers and comprehensive VA examination reports of the 
veteran.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  With respect to the representative's December 
2003 argument that the April 2003 VA psychiatric examination 
was inadequate, the Board's review of that examination report 
discloses that it contains the examiner's review of the 
veteran's medical, psychiatric, social, family, educational, 
and occupational histories and service-connected disabilities 
as a result of a review of his claims file; the appellant's 
complaints; detailed clinical findings on mental status 
examination; diagnostic impressions; and the examiner's 
summary and conclusions, including a requested medical nexus 
opinion.  Under the circumstances, the Board finds that that 
examination is adequate to equitably adjudicate the claim of 
entitlement to secondary service connection for an acquired 
psychiatric disorder.

Under these circumstances, the Board finds that adjudication 
of the claims for secondary service connection at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claims are ready to be 
considered on the merits.

II.  Secondary Service Connection for an Acquired Psychiatric 
Disorder

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this case, the veteran claims entitlement to service 
connection for an acquired psychiatric disorder that he 
relates to his service-connected paresthesia of the left side 
of the tongue with left facial area hypesthesia.  However, 
the Board notes that there are no complaints, clinical 
findings, or diagnoses of any psychiatric disorder during 
service or for many years thereafter.  There were no 
psychiatric complaints or pathological findings associated 
with the left tongue paresthesia following a tooth extraction 
in 1977.  The veteran was psychiatrically normal at his 
January 1979 separation examination.  Post service, there 
were no psychiatric complaints or pathological findings at 
either a June 1980 or October 1982 VA general medical 
examinations or at a January 2000 VA neurological 
examination.  

There is also no competent and probative evidence of a nexus 
between any currently-diagnosed acquired psychiatric disorder 
and the veteran's military service or his service-connected 
paresthesia of the left side of the tongue with left facial 
area hypesthesia.  The first objective evidence of a 
psychiatric disorder was anxiety found on evaluation by Dr. 
Fadl in January 2002, over 22 years following service 
separation.  Notably, Dr. Fadl did not relate that disability 
to the veteran's military service or his service-connected 
paresthesia of the left side of the tongue with left facial 
area hypesthesia.  Although December 2002 and February 2003 
examinations by Dr. Ragoor diagnosed anxiety/depression, and 
noted the veteran's history of inservice lingual nerve damage 
secondary to surgery, he did not link any current psychiatric 
manifestations to the appellant's service or his service-
connected paresthesia of the left side of the tongue with 
left facial area hypesthesia.  

Similarly, a recurrent major depressive illness and a 
generalized anxiety disorder were diagnosed following an 
October 2003 LAH/MHC psychiatric examination, but the 
physician, though noting a past history of trigeminal nerve 
damage, did not render a medical opinion relating any of 
those acquired psychiatric disorders to the veteran's 
military service or his service-connected paresthesia of the 
left side of the tongue with left facial area hypesthesia.  
The sole pertinent medical evidence on the nexus question is 
the April 2003 VA psychiatric examiner's opinion that it was 
unlikely that the veteran's recurrent major depressive 
disorder occurred as a consequence of his inservice 1977 
tooth extraction with resultant service-connected paresthesia 
of the left side of the tongue with left facial area 
hypesthesia.  Significantly, the veteran has neither 
presented nor alluded to the existence of any medical opinion 
that supports his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current acquired psychiatric disorder and his military 
service or his service-connected paresthesia of the left side 
of the tongue with left facial area hypesthesia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of medical evidence of an acquired psychiatric 
disorder in service or for many years thereafter, and in view 
of the lack of any competent medical evidence showing a 
relationship between any such current disorder and the 
veteran's military service or his service-connected 
paresthesia of the left side of the tongue with left facial 
area hypesthesia, the claim of entitlement to secondary 
service connection for an acquired psychiatric disorder must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

III.  New and Material Evidence to Reopen the Claim for                                
Secondary Service Connection for a Left Eye Disability

In January 1983, the RO denied service connection for a left 
eye disability as secondary to paresthesia of the left side 
of the tongue with left facial area hypesthesia.  The 
evidence considered at that time included the veteran's 
service medical records which were negative for any left eye 
disability.  There were no left eye complaints or 
pathological findings associated with the left tongue 
paresthesia following a tooth extraction in 1977, and the 
veteran's eyes were normal at a January 1979 separation 
examination.  Post service, there were no eye complaints or 
pathological findings at a June 1980 VA general medical 
examination.  Although the veteran complained of left eye 
problems on October 1982 VA examination, the eyes were normal 
on examination.  The examiner commented that there was no 
reason to relate a mild internal rectus weakness, which was 
dependent on a different cranial nerve, to the 1977 
iatrogenic injury.  The veteran was notified of the January 
1983 determination by letter of February 1983, but he did not 
appeal.  As such, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

With respect to attempts to reopen previously-denied claims 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The last 
final denial pertinent to the claim for secondary service 
connection for a left eye disability was that by the January 
1983 rating action.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the evidence added to the record since the 
final January 1983 rating action includes a January 2000 VA 
neurological examination, wherein the examiner noted the 
inservice history of a tooth extraction in 1977 with 
subsequent paresthesia of the left side of the tongue and 
left facial area hypesthesia.  The veteran then complained of 
an occasional delay in the opening of the left eye, but 
cranial nerve examination showed intact extraocular movements 
with no nystagmus, and corneal reflexes were present.  The 
examiner concluded that the veteran's overall signs suggested 
embellishment of his symptoms, and that no objective cranial 
nerve dysfunction was currently demonstrated.  

The veteran had no eye complaints during a December 2002 
neurological examination by Dr. Ragoor, and cranial nerve 
examination showed normal extraocular movements.  

On May 2003 VA ophthalmological examination, the veteran gave 
a history of the left eye "floating-outward" toward the 
left beginning about six months after a 1977 inservice tooth 
extraction.  On current examination intraocular pressure was 
normal.  Evaluation of external ocular structure and function 
revealed a normal pupil and pupillary responses to light.  
Extraocular muscle function and gross visual fields by 
confrontation were normal and full, and muscle balance was 
normal.  Slit-lamp examination revealed a normal cornea, 
anterior chamber, iris, and lens, and the tear film and 
retinal examination were within normal limits.  Fundus 
examination revealed flat discs of normal color, with normal 
venous pulses.  The diagnostic impressions included healthy 
ocular examination, with a history of left eye exodeviation 
and weakness of opening of the eye upon awakening on 
occasion.  The examiner reassured the veteran as to the 
health of both of his eyes. 

The Board finds that the evidence added to the record since 
the final January 1983 rating action is "new," in the sense 
that it was not previously before agency decisionmakers, and 
but that it is cumulative and redundant of the evidence of 
record at the time of the prior final 1983 denial of the 
claim, in that the medical evidence both prior and subsequent 
to 1983 consistently shows nothing but a normal left eye.  
The veteran has consistently complained of left eye problems, 
but that eye has also consistently been diagnosed as normal 
on October 1982, January 2000, and May 2003 VA examinations 
and on December 2002 private examination.    

The additional evidence received is also not material.  
Rather, the medical evidence merely affirms that the 
veteran's left eye is normal.  That fact neither constitutes 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.    

As new and material evidence has not been received, the 
previously-denied claim for secondary service connection for 
a left eye disability is not reopened, and the appeal is 
denied.

IV.  New and Material Evidence to Reopen the Claim for                                
Secondary Service Connection for Left Ear Hearing Loss

In January 1983, the RO denied service connection for left 
ear hearing loss as secondary to service-connected 
paresthesia of the left side of the tongue with left facial 
area hypesthesia.  The evidence considered at that time 
included the veteran's service medical records which were 
negative for any left ear hearing loss.  There were no 
complaints or pathological findings of left ear hearing loss 
associated with the left tongue paresthesia following a tooth 
extraction in 1977, and the veteran's hearing in the left ear 
was normal on audiometric testing on January 1979 separation 
examination.  Post service, there were no complaints or 
pathological findings of a left ear hearing loss on June 1980 
VA general medical examination.  Although the veteran 
complained of left ear hearing loss at his October 1982 VA 
examination, hearing in the left ear was normal on 
examination, and the examiner commented that there was no 
reason to relate decreased hearing on the left, which was 
dependent on a different cranial nerve, to the 1977 
iatrogenic injury.  The veteran was notified of the January 
1983 determination by letter of February 1983, but he did not 
perfect an appeal.

Because the veteran did not appeal the January 1983 denial, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

In November 1998, the veteran attempted to reopen his claim 
for secondary service connection for left ear hearing loss.  
He submitted a report of October 1998 audiometric testing by 
Dr. Bankaci for left-sided hearing loss that showed findings 
of borderline normal sensitivities.  By rating action of 
March 1999, the RO considered that evidence but denied 
service connection because new and material evidence had not 
been received.  The veteran did not perfect an appeal.

Because the veteran did not perfect his appeal of the March 
1999 denial, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  Rather, new and material evidence is necessary to 
consider the merits of the claim

In this case, the evidence added to the record since the 
final March 1999 rating action includes an additional October 
1998 report of examination by Dr. Bankaci, received in June 
2002, wherein he noted that the veteran's left ear hearing 
loss might be related to a tooth extraction in service in 
1977 that was complicated with sensory or trigeminal nerve 
damage.  After examination, the impression was sloping 
sensorineural hearing loss bilaterally, and the doctor 
commented that this may be service connected.

The Board finds that this evidence is "new," in the sense 
that it was not previously before agency decisionmakers, and 
is not cumulative or duplicative of evidence previously of 
record.  The Board also finds that this evidence is 
"material" for the purpose of reopening the claim, as it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating it.  As new and material evidence has been 
received, this claim is reopened.  

The law governing service connection has been previously 
discussed above.  Considering the merits of the claim, a de 
novo review of the record shows that the service medical 
records are negative for any left ear hearing loss.  There 
were no complaints or pathological findings of left ear 
hearing loss associated with the left tongue paresthesia 
following a tooth extraction in 1977, and the veteran's 
hearing in the left ear was normal on audiometric testing on 
January 1979 separation examination.  

The veteran complained of left ear hearing loss on October 
1982 VA examination, but hearing in the left ear was normal 
on examination, and the examiner commented that there was no 
reason to relate decreased hearing on the left, which was 
dependent on a different cranial nerve, to the 1977 
iatrogenic injury.  

After examination and audiometric testing in October 1998 
that showed findings of borderline normal sensitivities, Dr. 
Bankaci commented that the veteran had left ear hearing loss 
might be related to a tooth extraction in service in 1977 
that was complicated with sensory or trigeminal nerve damage; 
after finding sloping sensorineural hearing loss bilaterally, 
he opined that this may be service connected.  

To obtain a definitive answer to the question of whether the 
veteran currently had left ear hearing loss that was related 
to his service-connected paresthesia of the left side of the 
tongue with left facial area hypesthesia, a VA examination 
was conducted in May 2003.  The veteran complained of random 
left-sided periodic tinnitus, and an intermittent fullness 
feeling in the left ear that he related to a cranial nerve 
injury during dental treatment in service.  After a review of 
the claims file and audiometric testing which showed mild 
left-sided sensorineural hearing loss, the examiner opined 
that it was not at least as likely as not that the veteran's 
hearing loss was related as a secondary condition to his 
fifth cranial nerve problem.    

On that record, the Board concludes that the preponderance of 
the probative, competent medical evidence is against the 
claim for secondary service connection for left ear hearing 
loss.  Although in 1998 Dr. Bankaci commented that the 
veteran had left-sided hearing loss that might be related to 
a tooth extraction in service in 1977 that was complicated 
with sensory or trigeminal nerve damage, he did not explain 
the reasons or bases for his speculations, which did not 
constitute a definitive medical opinion.  A review of the 
1998 examination reports does not indicate that Dr. Bankaci 
reviewed the veteran's documented medical history, such as 
the claims file and service medical records, in making his 
speculations.  Moreover, a review of Dr. Bankaci's actual 
1998 audiometric test report indicates that his conclusion 
that the veteran had left-sided hearing loss may be based on 
an inaccurate factual premise, inasmuch as that audiometric 
test report in fact showed findings of borderline normal 
sensitivities.  Thus, the Board finds that Dr. Bankaci's 
speculations are of little probative value on the nexus 
question.  

In weighing the evidence, the Board has also considered the 
1982 VA examiner's opinion that there was no reason to relate 
any decreased left-sided hearing, which was dependent on a 
different cranial nerve, to the 1977 iatrogenic injury, and 
the definitive 2003 VA medical opinion that it was unlikely 
that the veteran's left ear hearing loss was related to his 
service-connected paresthesia of the left side of the tongue 
with left facial area hypesthesia.  The Board considers the 
2003 VA medical opinion to be of high probative value and 
dispositive of the matter on appeal, inasmuch as it was based 
on current examination of the veteran and the examiner's 
review of pertinent aspects of his medical history, including 
the claims file.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
Espiritu.

In the absence of medical evidence of left-sided hearing loss 
in service or for many years thereafter, and in view of 
competent, probative VA medical opinion showing no likely 
relationship between the current hearing loss and the 
veteran's military service or his service-connected 
paresthesia of the left side of the tongue with left facial 
area hypesthesia, the Board finds that the claim for 
secondary service connection for left sided hearing loss must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Secondary service connection for an acquired psychiatric 
disorder is denied.

New and material evidence not having been received to reopen 
the claim for secondary service connection for a left eye 
disorder, the appeal is denied.

Secondary service connection for left ear hearing loss is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



